Citation Nr: 1409811	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a gunshot wound.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that she receives disability benefits from Social Security Administration (SSA).  The Veteran stated that she submitted a copy of her SSA records on a disc.  The claims file only contains a disc from a private health care facility.  The identified SSA records must be requested prior to adjudication of the claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran was not provided a VA examination with respect to her claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  38 C.F.R. § 3.159 (c)(4) (2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If PTSD is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  

With respect to an in-service stressor, the Veteran reported that she was raped during active service.  She stated that she requested leave based on hardship to get out of the service and used her mother's illness as an excuse.  She stated that she went absent without leave (AWOL) to get away from her rapist.  The record contains lay statements from those who reportedly knew her when she returned from active service (including her sisters) and explained that she told them that she had been raped.  The service personnel records show that the Veteran was an unauthorized absentee beginning on July 31, 1974 and was apprehended on August 29, 1974.  She was treated at an emergency room for cuts on her wrist and bumps on her head.  She was taken to the Ireland Army Hospital for psychiatric consultation on August 30, 1974.  The service personnel records show notations of immature personality and passive dependency reaction.   A September 1974 record reveals that the Veteran was recommended for administrative discharge for personality disorder.  In consideration of this evidence and resolving any doubt in favor of the Veteran, the Board finds that there is credible and supporting evidence that a stressor, consisting of a rape, occurred.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f)(5); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (a Veteran's failure to report an in-service assault to military authorities may not be considered as relevant evidence tending to prove that an assault did not occur).  The medical evidence indicates a possible association between the Veteran's in-service stressor and an acquired psychiatric disability, to include PTSD.  However, a VA examination is required as the evidence is not sufficient to adjudicate the claim at this time.  38 C.F.R. § 3.159(c)(4). 

The medical evidence is unclear as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  See 38 C.F.R. § 3.304(f) (2013).  Although the Veteran's social worker noted that she diagnosed the Veteran with PTSD, it has not been shown that the diagnosis was made in accordance with the DSM-IV.  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the United States Court of Appeals for Veterans Claims (Court) explained that, in making a PTSD diagnosis, mental health care professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  However, contrary to the social worker's assessment, the psychiatry attending note in the VA treatment records only noted referral for military sexual trauma, but no diagnosis as to her psychiatric symptoms.  In addition, the remaining VA treatment records only note "symptoms" of PTSD, not a diagnosis or assessment of PTSD.  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  As the medical evidence is unclear, a VA examination is required.  An opinion as to the etiology of any other psychiatric disability must also be provided.  

The service personnel records show that the Veteran received private medical treatment for bumps on her head and cuts on her wrist at Floyd County Hospital.  As these records may be relevant, the Veteran should be asked to complete a release form so that VA may request the records on her behalf.  In addition, the service personnel records indicate that the Veteran underwent a psychiatric evaluation at Ireland Army Hospital during her period of active service.  The claims file does not contain records from Ireland Army Hospital.  Although the service personnel records noted that she was not admitted, a request should be made for any clinical records from Ireland Army Hospital from August 1974 to September 1974.  In addition, mental health records should be specifically requested as mental health records may not always be included in service treatment records.  See M21-MR, Part III.iii.2.A.1.a.  

Finally, the Veteran identified treatment records from her social worker, D.S.  Two requests were made for records from D.S.  However, it appears that the address on the letters sent by VA is not the same as the address listed by D.S. in her March 2010 letter.  As a result, the RO/AMC must make efforts to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from D.S. and ensure that the request is sent to the correct address as noted on the March 2010 letter from D.S.  The RO/AMC must make two attempts for the relevant records or make a finding that a second request would be futile.  

Send the Veteran a notification letter with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities at issue on appeal.  The Board is particularly interested in any records from the Floyd County Hospital in 1974.  If private records are identified, the RO/AMC must make two attempts for the relevant records or make a finding that a second request would be futile.  

2.  Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  If there is a negative response, such should be noted and the Veteran notified accordingly.  

3.  Make efforts to obtain any clinical records from Ireland Army Hospital in Fort Knox, Kentucky and in-service mental health records.  

If efforts yield a negative response or responses, a notation should be made in the claims file and the Veteran notified of the unsuccessful efforts.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present.  The claims file must be made available to the examiner in conjunction with the examination and the examiner must note that such a review was accomplished.

After examination of the Veteran and a review of the claims file, the examiner must address the following:

a.  Has the Veteran met the DSM-IV criteria for a PTSD diagnosis since she filed her claim for service connection (February 2010) or in close proximity thereto.   

The examiner must address the assessments of PTSD in the record.

b.  If the Veteran met the criteria for a DSM-IV diagnosis of PTSD, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the PTSD is related to her in-service stressor of being raped.  

c.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other psychiatric disability (including anxiety disorder, mood disorder, depressive disorder) was caused by service or is otherwise related to service, to include her reported rape.

The examiner is asked to discuss the notations of personality disorder, immature personality, and dependency reaction during active service.

A clear rationale must be provided for any opinion reached.  

5.  After the completion of the above development, readjudicate the claims on appeal, taking into consideration all evidence added to the file since the last statement of the case.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


